Filed 6/24/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 123







State of North Dakota, 		Plaintiff and Appellee



v.



Phillip James Seewalker, 		Defendant and Appellant







No. 20100201







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Pamela A. Nesvig, Assistant State’s Attorney, P.O. Box 5518, Bismarck, ND 58506-5518, for plaintiff and appellee.



Robert W. Martin, North Dakota Public Defenders’ Office, 11 1st Ave. SW, Minot, ND 58701, for defendant and appellant.

State v. Seewalker

No. 20100201



Per Curiam.

[¶1]	
Philip James Seewalker appealed a criminal judgment and order denying his motion to withdraw his guilty pleas.  Seewalker argues the district court abused its discretion when it denied his motion to withdraw his guilty pleas.  We affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Allan L. Schmalenberger, S. J.



[¶3]	The Honorable Allan L. Schmalenberger, S. J., sitting in place of Kapsner, J., disqualified.